                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-230-BO

 CAMERON CAIN-BAARBE, individually               )
 and as the representative of the ESTATE OF      )
 ALEXANDER PINCZOWSKI, et al.                    )
                                                 )
                  Plaintiffs,                    )
                                                 )
        V.                                       )                     ORDER
                                                 )
 THE SYRIAN ARAB REPUBLIC,                       )
                                                 )
                 Defendant.                      )

       This matter is before the Court on the Affidavit Requesting Foreign Mailing [DE-41] filed

by plaintiffs, wherein Plaintiffs request that the clerk of court mail a copy of the of the summons

and complaint to Defendant pursuant to 28 U.S.C. § 1608(a)(3).

       The request is GRANTED, and the clerk is directed to address and dispatch the documents

required by§ 1608(a)(3) to the head of the ministry of foreign affairs of the Syrian Arab Republic

at the address specified in Plaintiffs' Affidavit [DE-41].     To effectuate this, Plaintiffs are

DIRECTED to mail or hand-deliver to the clerk the following:

       (1) one copy of the complaint, summons, and all other documents filed at the time this case

             was opened;

       (2) the notice of suit required by 28 U.S.C. § 1608(a)(3);

       (3) a translation of each document in paragraphs (1) and (2) into the official language of

             the Syrian Arab Republic;

       (4) one DHL envelope or box of a sufficient size to mail the aforementioned documents;

       (5) one DHL International Shipment Waybill, which should be blank except for the Payer

             Account Number, which must be provided by counsel for Plaintiffs.




         Case 5:20-cv-00230-BO Document 42 Filed 08/21/20 Page 1 of 2
Plaintiffs counsel may contact the civil case manager for the undersigned to arrange for delivery

of the documents. Plaintiffs remain responsible for filing proof of service.

SO ORDERED, this the       2,- J day of August, 2020.


                                                     Chief United States District




                                                2

          Case 5:20-cv-00230-BO Document 42 Filed 08/21/20 Page 2 of 2
